DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dohan (US 2007/0069881).
Regarding claim 1, Dohan discloses a signaling system for a vehicle, the signaling system comprising: 
at least two signal indicators (Paragraph 0091, 9 placed in the front windshield and rear window), each of the at least two signal indicators having a U shaped housing (U shaped housing, Fig. A provided) and plurality of LED lights (15, Fig. 1, Paragraph 0090) disposed within the U shaped housing (Fig. 1); 
an actuator (83, Fig. 7, Paragraph 0100) for use in actuating the at least two signal indicators; and 
a controller network (microcontroller 101, Paragraph 0102) connecting the actuator to the at least two signal indicators, wherein the plurality of LED lights operate in one of a continuous, a sequential, a simultaneous or a combination lighting configuration (Paragraph 0038 or 0088).

    PNG
    media_image1.png
    430
    418
    media_image1.png
    Greyscale

(Dohan, Fig. 6, Reproduced and Annotated, Fig. A for Examination)

Regarding claim 2, Dohan discloses each of the at least two signal indicators having an arrow shaped portion at an end of the U shaped housing (Arrow sections shown in Fig. A above).

Regarding claim 3, Dohan discloses a first of the arrow shaped portions forms a right orientation U-turn, and a second of the arrow shaped portions forms a left orientation U-turn (Fig. A above).

Regarding claim 4, Dohan discloses the plurality of LED lights are provided in different colors (Paragraph 0091).
Regarding claim 8, Dohan discloses the U shaped housing is comprised of a transparent material or a partially transparent material (Paragaphs 0090-0093, Specifically, light emission is happening in the U turn section and therefore is at least partially transparent).


Regarding claim 10, Dohan discloses the actuator is one of a lever or a panel comprised of buttons or switches (Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dohan (US 2007/0069881) and James (US 2020/0238898).
Regarding claim 5, Dohan teaches each of the arrow shaped portions.
Dohan fails to explicitly teach each of the arrow shaped portions comprise of LED lights.
James teaches the arrow shaped portion comprise of LED lights (112, Paragraphs 0025 and 0026).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the LEDs of James to the arrow sections of Dohan, in order to ensure that there is sufficient light provided to the arrow section of the U turn symbol (James, Paragraphs 0025-0026)

Regarding claim 6, Dohan fails to teach the LED lights of the arrow shaped portions.
James teaches the LED lights of the arrow shaped portions are a different color than other LED lights disposed within the U shaped housing (Paragraph 0022, specifically, The U-turn signal system may broadcast its U-turn symbols in various colors, with various patterns of display, and with various timing of display).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dohan (US 2007/0069881) and Langille (US 5223312).
Regarding claim 7, Dohan fails to teach the U shaped housing comprises a retroreflective tape.
Langille teaches retroreflective tape.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the retroreflective tape of Langille to the U shaped hosing of Dohan, in order to aid night time visibility of the vehicle (Langille Column 1, lines 14-16).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dohan (US 2007/0069881) and Brant (US 2011/0156588).
Regarding claim 9, Dohan fails to teach the plurality of LED lights is comprised of a prismatic housing to increase a reflectivity of the plurality of LED lights.
Brant teaches the plurality of LED lights (114, Fig. 4) is comprised of a prismatic housing (118, Fig. 4) to increase a reflectivity of the plurality of LED lights (Paragraph 0066).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the prismatic housing to the lighting device of Dohan, in order to diffuse the light making it more noticeable (Paragraph 0066).

Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dohan (US 2007/0069881) and Banks (US 8519840).
Regarding claim 11, Dohan teaches two signal indicators each having a U shaped configuration.
Dohan fails to teach an additional two signal indicators each having a U shaped configuration.
Banks teaches an additional two signal indicators (20 shown on the left and right mirrors in Fig. 2) each having a U shaped configuration (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the two additional signal indicators of Banks to the signal indicators of Dohan, in order to provide additional locations for other drivers to see that a U turn is being preformed.

Regarding claim 12, Dohan fails to teach the additional two signal indicators.
Banks teaches the additional two signal indicators operate either sequentially or simultaneously when the at least two signal indicators are operated (Column 5, lines 43-53).


Regarding claim 13, Dohan teaches a combination vehicle and U-turn signal system comprising: 
a vehicle (vehicle not shown, Paragraph 0090) 
a first signal indicator (1, pointed out generally in Fig. 1 but the embodiment of Fig. 6) provided on the front body (front windshield, Paragraph 091); 
a second signal indicator (1, pointed out generally in Fig. 1 but the embodiment of Fig. 6) provided on the back body (back windshield, Paragraph 0091), wherein each of the first and second signal indicators are comprised of a housing (9, pointed out generally in Fig. 1 but the embodiment of Fig. 6) with an arrow shaped portion (31, pointed out generally in Fig. 1 but the embodiment of Fig. 6) on each end of the housing; 
a pair of signal indicators (1, pointed out generally in Fig. 1 but the embodiment of Fig. 6), comprises an arrow shaped portion (31, pointed out generally in Fig. 1 but the embodiment of Fig. 6) on each end of a housing (9, pointed out generally in Fig. 1 but the embodiment of Fig. 6); and 
an actuator (83, Fig. 7) for activating each of the first signal indicator, the second signal indicator and the pair of signal indicators.
Dohan fails to teach a front body panel, a back body panel and a pair of side body panels; and signal indicators on side panels.
Banks teaches a combination vehicle and U-turn signal system (the all U turn symbols shown in Figs. 1-3 and the system to control them) comprising: 
a vehicle (12, Figs. 1-3) having a body comprised of a front body panel (the pane near the headlight with the U turn signal in Fig. 3), a back body panel (bumper with U turn signal, Fig. 1) and a pair of side body panels (the panel with the mirror in Fig. 2 and front bumper with the turn signal near the wheel, Fig. 3); 
a first signal indicator provided on the front body panel (Fig. 3); 
a second signal indicator provided on the back body panel (Fig. 1), 
a pair of signal indicators (the side indicators being shown in Figs. 2 and 3), wherein at least one of the pair of signal indicators is provide on each of the pair of side body panels,
an actuator (22, Fig. 5) for activating each of the first signal indicator, the second signal indicator and the pair of signal indicators (Column 5, line 43- Column 6, line 8).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have moved the first and second signal indicators of Banks to the front and back panels as taught by Banks and to have added the pair of signal indicators to the side panels as taught by Banks in order to not implead the drivers view and provide the lighting device on the side of the car where more drivers will be able to see given that the information is provided in more areas of the vehicle thereby ensuing that more drivers will see the information.

Regarding claim 14, Dohan teaches a controller (microcontroller 101, Paragraph 0102) for operating each of the first signal indicator, the second signal indicator.
Dohan fails to explicitly teach the pair of signal indicators.
Banks teaches a controller for operating each of the first signal indicator, the second signal indicator (Column 6, lines 9-28).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the controller of Dohan to control the pair of signal indicators as taught by Banks, in order to allow the controller to control all of the lighting devices to ensure that the device works as it should.

Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dohan (US 2007/0069881) in view of Banks (US 8519840) and James (US 2020/0238898).
Regarding claim 15, Dohan teaches a plurality of LED lights (9, Fig. 1) disposed within the housing (Fig. 1), wherein the plurality of LED lights operate in one of a continuous, a sequential, a simultaneous or a combination lighting configuration (Paragraph 0038, and 0045-0047).
Dohan fails to explicitly teach each of the arrow shaped portions comprise of LED lights.
James teaches A plurality of LED lights disposed within the arrow shaped portions (112, Paragraphs 0025 and 0026),wherein the plurality of LED lights operate in one of a continuous, a sequential, a simultaneous or a combination lighting configuration (Paragraph 0022, specifically, The U-turn signal system may broadcast its U-turn symbols in various colors, with various patterns of display, and with various timing of display).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the LEDs of James to the arrow sections of Dohan, in order to ensure that there is sufficient light provided to the arrow section of the U turn symbol (James, Paragraphs 0025-0026)

Regarding claim 17, Dohan teaches the plurality of LED lights are of different colors (Paragraph 0091).
James teaches the plurality of LED lights are of different colors (Paragraph 0022, specifically, The U-turn signal system may broadcast its U-turn symbols in various colors, with various patterns of display, and with various timing of display).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dohan (US 2007/0069881) in view of Banks (US 8519840), James (US 2020/0238898), and Brant (US 2011/0156588).
Regarding claim 16, Dohan fails to teach the plurality of LED lights comprise a prismatic lens.
Brant teaches the plurality of LED lights (114, Fig. 4) is comprised of a prismatic lens (118, Fig. 4, Paragraph 0066).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the prismatic housing to the lighting device of Dohan, in order to diffuse the light making it more noticeable (Paragraph 0066).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dohan (US 2007/0069881) in view of Zhang et al. (US 2018/0141489 Hereinafter Zhang).
Regarding claim 19, Dohan teaches A kit for retrofitting a vehicle with a signal system, the kit comprising: 
a package (the package that the device comes in (Paragraph 0039); 
a first set of signal indicators (1, front and rear, Fig. 6, Paragraph 0091); 
wherein the first set of signal indicators comprise a housing (9, pointed out generally in Fig. 1 but the embodiment of Fig. 6) with an arrow shaped portion (31, pointed out generally in Fig. 1 but the embodiment of Fig. 6) positioned at each end of the housing, and further wherein the housing is U-shaped and has an LED light (15, pointed out generally in Fig. 1 but the embodiment of Fig. 6) within the housing; and 
a control panel (Fig. 7, 83 and 93, Paragraphs 0100-0105) comprised of a left signal actuator (83 and 93, Fig. 7) and a right signal actuator (83 and 93, Fig. 7).
Dohan fails to teach a second set of signal indicators.
a second set of signal indicators smaller than the first set of signal indicators
wherein each of the first and second sets of signal indicators comprise a housing with an arrow shaped portion positioned at each end of the housing, and further wherein the housing is U-shaped and has an LED light within the housing.
Zhang teaches a first set of signal indicators (D1 and D5, Figs. 1, 8, and 11); 
a second set of signal indicators (D4 and D3, Fig. 8) smaller than the first set of signal indicators (Fig. 8, Paragraph 0038).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added a second smaller set of signal indicators of Dohan as taught by Zhang in order to accommodate the shape and contours of the vehicle body as needed (Paragraph 0038).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dohan (US 2007/0069881) in view of Zhang et al. (US 2018/0141489 Hereinafter Zhang) and Herold (US 2007/0274087).
Regarding claim 20, Dohan teaches an adhesive tape (Paragraph 0097), a plurality of wires for connecting the first set of signal indicators to the control panel (Paragraph 0011).
Dohan fails to teach a second set of signal indicators, and 
a retroreflective tape which is a select one of a prismatic tape or a beaded tape.
Zhang teaches a second set of signal indicators (D4 and D3, Fig. 8).
Dohan in view of Zhang fail to teach a retroreflective tape which is a select one of a prismatic tape or a beaded tape.
Herold teaches a retroreflective tape (prismatic tape, Paragraph 0057) which is a prismatic tape (Paragraph 0057).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the prismatic tape of Herold to the lighting device of Dohan, in order to provide a desired light distribution for a given application (Paragraph 0057).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken as a whole does not show nor suggest all of the requirements of claims 13 in view of 15 and the plurality of LED light in the arrow shaped portions are a different color than the plurality of LED lights in the housing as specifically called for the claimed combinations.
The closest prior art, Dohan (US 2007/0069881) teaches several and their specifics as rejected above.
However Dohan fails to teach the plurality of LED light in the arrow shaped portions are a different color than the plurality of LED lights in the housing as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Dohan reference in the manner required by the claims.  

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ali (US 2016/0229336) and Goins teach a U turn signal. Thompson (US 2014/0091920) and El-Massry (US 7791465) teach a U turn signal and actuator. Smith (US 6958687) teaches several different locations for a U turn signal. Sullivan et al. (US 4868541) teaches a U turn signal.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T EIDE/Examiner, Art Unit 2875